Pope, Judge.
This is an appeal from a grant of summary judgment. Appellant was injured as a result of an accident arising out of the operation of a motor vehicle owned by William T. Russell. At the time of the accident, Russell was insured by appellee. In the early part of 1975, appellee made an offer to Russell for additional optional coverages pursuant to OCGA § 33-34-5. Russell affirmatively rejected this offer.
On appeal, appellant does not attack the form or substance of the offer or rejection. Rather, appellant merely alleges that appellee failed to extend to Russell an “offer” within the contemplation of OCGA § 33-34-5 (c). Appellant argues that the offer sub judice was made prior to the enactment of OCGA § 33-34-5 (c); therefore, it cannot be an offer made in compliance with that section.
OCGA § 33-34-5 (c) states: “On and after March 1, 1975, all named insureds in existing motor vehicle liability policies who have not previously responded to an offer to accept or reject the optional coverages required to be offered by this chapter shall be given an opportunity [to do so] in writing. . . .” (Emphasis supplied.) This language clearly contemplates the extension of offers before March 1, 1975. There is nothing in the plain meaning of the statute to indicate a legislative intent to penalize or otherwise invalidate offers made before March 1, 1975, simply on the basis of the time of extension of the offer.
To adopt the position of appellant would be to penalize appellee for compliance with the statute before its technical enactment. We find no legal precedent authorizing this court to declare invalid the voluntary assumption of a duty later imposed by statute, simply because the assumption of duty occurred previous to the enactment of the statute. Certainly, Wiard v. Phoenix Ins. Co., 251 Ga. 698 (310 SE2d 221) (1983), did not invalidate an “offer” simply on the ground that it was extended prior to the effective date of OCGA § 33-34-5 (c). We find appellant’s argument specious.

Judgment affirmed.


McMurray, P. J., and Carley, J., concur.

John 0. Bouwsma, Robert F. Oliver, for appellee.